Citation Nr: 0328288	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
patellar dislocation of the left knee.

2.  Entitlement to service connection for lumbosacral strain 
with herniated and degenerative disc disease.

3.  Entitlement to service connection for residuals of a 
sprained right ankle with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to March 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by 
which the RO denied claims of entitlement to service 
connection for residuals of a left knee patellar dislocation, 
lumbosacral strain with herniated and degenerative disc 
disease, and residuals of a sprained right ankle with 
instability.  

In his January 2002 substantive appeal, the veteran requested 
a hearing before a member of the Board to be held at a local 
VA office.
By letter dated in March 2002 the veteran withdrew that 
request.


FINDING OF FACT

The veteran has left knee patellar pain, soreness, 
tenderness, crepitation and pain with motion attributable to 
military service.  


CONCLUSION OF LAW

The veteran's left knee patellar pain, soreness, tenderness 
and crepitation are the result of a left patellar dislocation 
injury incurred during active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
right ankle, left knee and back disorders because they 
resulted from injuries during his military service and have 
continued since that time.  The veteran also contends that he 
has recurrent lumbar back pain that is the result of the left 
knee and right ankle problems.  Similarly, the veteran's 
representative posits that the right ankle, left knee and 
back conditions are all the result of the veteran's 
previously service-connected bilateral hammertoes.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a)(2003).  In addition, certain chronic diseases 
shall be presumed to have been incurred during service if 
they become manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1131, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(2003).

Service medical records show no pertinent defects at entry 
into the service.  During service the veteran was treated in 
March 1987 for complaints that the left kneecap slid to the 
outside.  The assessment was knee strain.  In August 1987, 
the veteran was treated for a sprained right ankle.  In 
December 1987, the veteran was treated for complaints of low 
back pain and mid-thoracic discomfort after lifting heavy 
tents.  The examiner assessed low back pain.  On a report of 
medical history taken at separation, the veteran noted that 
he was in good health except for his feet, ankles and left 
knee.  He noted having had swollen or painful joints, bone, 
joint or other deformity, tricked or locked knee, and foot 
trouble.  The physician noted a prior history of a dislocated 
left knee with pain and swelling off and on since, and a 
sprained right ankle.  

The veteran was provided a VA examination in July 2001.  The 
report of that examination showed a medical history of "a 
dislocated patella probably in 1985 at boot camp."  The 
patella had come out of place a few times with some 
instability.  He experienced aching, pain, tenderness, 
occasional swelling, occasional giving way and fatigability.  
At times he wore a brace.  The veteran reported a right ankle 
problem with instability occurring in that ankle.  He related 
that it rolled over easily.  There had been no surgery.  The 
veteran reported experiencing some chronic swelling and 
soreness in that ankle as well.  Physical examination showed 
a right ankle with swelling chronically, both medially and 
laterally.  Dorsiflexion was 10 degrees and plantar flexion 
was 35 to 40 degrees.  The ankle was noted to be unstable 
laterally, with some instability antero-posteriorly.  The 
veteran was able to raise onto his toes and onto his heels.  
Examination of the left knee showed patellar pain, soreness, 
tenderness, slight crepitation and pain with motion.  Motion 
was from 0 to 130 degrees of flexion.  There was a little bit 
of medial and lateral joint line tenderness.  There was no 
swelling, no signs of instability to medial, lateral and 
anteroposterior testing.  The examiner diagnosed residual 
patellar dislocation of the left knee and residual sprained 
right ankle with instability.  An x-ray report taken at the 
time of examination revealed an old fracture of the distal 
left fibula and tibia, as well as an old fracture deformity 
involving the right medial malleolus.  As to the knees, the 
x-ray was viewed as being normal.

According the veteran the benefit of reasonable doubt, the 
Board finds that service connection for residuals of a left 
patellar dislocation is warranted.  In this regard, the 
service medical records reveal treatment for a twisted left 
knee during service.  Inasmuch as the VA examiner diagnosed 
the presence of residuals as to a left knee patellar 
dislocation, and the only evidence of such an injury is that 
noted to have occurred during service, the Board finds that 
the preponderant evidence supports a finding that the present 
left knee problems are the result of the in-service injury.  
The examiner's conclusions in this respect are buttressed by 
evidence showing follow-up treatment during service for the 
left knee problem, as well as the notation on the separation 
history report that the veteran had experienced pain and 
swelling off and on since the in-service injury.  Considering 
all the evidence of record, the present left knee problems 
have been shown to have been incurred during service.  The 
claim is granted.


ORDER

Entitlement to service connection for left patellar 
dislocation with resulting pain, soreness, tenderness, and 
crepitation is granted.


REMAND

As for the veteran's claim of service connection for 
lumbosacral strain with herniated and degenerative disc 
disease, it is not apparent from the record that all VA 
treatment records have been included in the claims file.  A 
remand is therefore required.  In this regard, Board notes 
that a VA Form 21-4142 dated in June 2000 reflects treatment 
at Fort Ord Clinic from May 2000 to June 2000 for the 
veteran's back.  A VA Form 10-5345 dated in August 2000 
indicates that treatment was had at the VAMC Palo Alto from 
April 2000 to May 2000.  While the record includes a request 
for treatment records from the Wade Park VAMC from October 
2000 to November 2001, the Board has not found a similar 
request in the claims file as to the VAMC Palo Alto.  
Further, VA treatment records dated from April 2000 to June 
2000 are not in the claims file.  Considering that VA medical 
records are deemed to be constructively of record in 
proceedings before the Board, this should be resolved.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board notes that although the VA 
examination report dated in July 2001 provides a diagnosis of 
residuals of a right ankle sprain, the examination report 
pre-dates an x-ray report showing an old right ankle fracture 
deformity.  The evidence in the claims file does not show a 
fracture of the right ankle in service.  Moreover, there is 
no indication on the face of the report that the examiner 
considered this evidence, or lack thereof, in reaching the 
conclusion that the present ankle problems were a residual of 
an in-service right ankle sprain.  Under these circumstances, 
the Board finds that further clarification by the examiner 
necessary.

Since this matter must be remanded to obtain the above-noted 
records and to provide a VA examination that addresses nexus 
to military service, the RO should also consider whether 
additional development is needed to satisfy the notification 
requirements under the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  On this point, the Board notes that 
although the RO notified the veteran of the enactment of the 
VCAA, neither the rating decision nor the statement of the 
case set forth the statutory provisions or the VA 
implementing regulations.  Furthermore, the notices presently 
in the claims file allowed for 30 days in which to present 
evidence before a decision was made in the matter.  This is 
contrary to the United States Court of Appeals for the 
Federal Circuit decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, No. 
02-7007 (Fed. Cir., Sept. 22, 2003), in which the court 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
§ 5103 notice was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  In issuing any notice 
under 38 U.S.C.A. § 5103(a), the RO should ensure that the 
statutory one-year period is permitted for response.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the implementing regulations 
found at 38 C.F.R. § 3.159 are followed, 
with the exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, No. 02-
7007 (Fed. Cir., Sept. 22, 2003); Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In particular, the RO should 
ensure that the veteran is provided with 
the statutory provisions under the VCAA and 
the implementing regulations.  He should be 
specifically told of the one-year period 
allowed for response to a § 5103 notice.

2.  The RO should obtain VA treatment 
records from the Fort Ord clinic for the 
period from May 2000 to June 2000 for back 
problems, and from the Palo Alto VAMC 
facility from April 2000 to May 2000.  If 
there are no such records, this should be 
stated in the record.

3.  The RO should arrange for the same 
examiner who provided the July 2001 VA 
joints examination report to submit a 
supplemental report addressing whether 
consideration of x-ray report revealing an 
old fracture deformity involving the right 
medial malleolus impacts the examiner's 
conclusion regarding the etiology of the 
veteran's right ankle problems.  

4.  Having completed the development 
requested above, the RO should review the 
record.  The RO is also asked to ensure 
that any additional development needed as a 
result of the evidence received through the 
above efforts, is accomplished.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the appellant and his 
representative a supplemental statement of 
the case and allow them an opportunity to 
respond thereto.  That supplemental 
statement of the case should address the 
veteran's contention regarding service 
connection of the back problem as secondary 
to the veteran's already service-connected 
disabilities.  Should additional 
development be necessary to address the 
contention, the RO should ensure that that 
development is accomplished.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



